Citation Nr: 0735274	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  96-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In a June 2002 decision, the Board denied service connection 
for PTSD and the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2004 decision, the Court vacated the Board's June 2002 
decision, and remanded the case to the Board for further 
action in accordance with the decision.  The Board remanded 
the veteran's case for further evidentiary development in May 
2005.  

The Board notes that the veteran was initially represented by 
Disabled American Veterans.  The veteran was subsequently 
represented by Sean Kendall, Attorney at Law.  Mr. Kendall 
withdrew his representation of the veteran by way of an 
August 2007 letter to VA.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in May 1996.  In an April 2005 statement 
the veteran's then-appointed representative requested a 
hearing at the RO on behalf of the veteran.  In a November 
2006 letter the RO notified the veteran that he was scheduled 
for a hearing at the RO in December 2006.  By way of a phone 
call in November 2006 the veteran's representative requested 
that the hearing be cancelled.  In a November 2006 letter the 
RO notified the veteran that the hearing was cancelled at the 
request of his representative.  The veteran did not respond.  
The Board will consequently adjudicate the veteran's claim 
based on the evidence contained in the claims file.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has argued that he has PTSD as a result of his 
claimed stressors that in part were experienced during combat 
with the enemy.  

The veteran served on active duty from August 1966 to 
February 1969.  Service personnel records associated with the 
claims file reflect that the veteran served in the Republic 
of Vietnam from January 1967 to January 1968.  The records 
also reveal that the veteran was transferred to the 249th 
General Hospital in Japan from May 18, 1967, to July 24, 1967 
and was therefore not in Vietnam during that time period.  
The veteran's DD 214 reflects that the veteran received the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, and Two Overseas Service Bars.  
The veteran's military occupation specialty (MOS) was noted 
to be a cannoneer during his entire period of service.  

The veteran's service medical records are negative for any 
indication of any psychiatric evaluation or treatment.  The 
veteran's January 1969 separation physical examination is 
negative for any psychiatric finding.  The veteran reported 
excessive worry or depression on his report of medical 
history that was prepared in conjunction with his separation 
examination.  The Board notes that the veteran injured his 
left knee in May 1967.  He was noted to have fallen from an 
Army personnel carrier (APC) while on perimeter guard duty in 
May 1967.  The records indicated that the veteran had caught 
his right foot in a latch and internally rotated his left 
knee.  

The veteran was afforded a VA examination in June 1977 for 
unrelated issues.  He did not report any psychiatric 
disability at that time.  

The veteran was afforded a VA examination in February 1987.  
The examiner diagnosed the veteran with a nervous condition 
which was present since military service.  He noted that the 
veteran did not function well around others and had trouble 
sleeping.  He said the veteran did not mention any specific 
Vietnam experiences.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1976 to December 1998.  In 
December 1992 the veteran reported anxiety, nightmares, and 
nervousness since Vietnam.  The examiner noted that the 
veteran had not been officially evaluated and a diagnosis of 
possible PTSD was noted.  In April 1993 the veteran was noted 
to have been admitted to a VA facility for a period of five 
days.  He was admitted with a diagnosis of adjustment 
disorder, status post overdose.  His discharge diagnosis was 
adjustment disorder with depressed mood and alcohol abuse.  A 
January 1995 psychiatry consultation noted that the veteran 
had PTSD with anxiety, flashbacks, nightmares, etc.  The 
veteran was noted to be seeking help and was noted to have 
not been seen for psychiatric treatment prior to the request.  
Another entry dated in January 1995 noted the veteran's 
medical problems and included PTSD and alcohol abuse.  

Associated with the claims file are private treatment reports 
from Fort Hamilton-Hughes Memorial Hospital dated in February 
1994.  The veteran was admitted for a suicidal gesture and 
alcohol intoxication.  Mental status examination revealed 
that he was oriented in three spheres and no evidence of a 
mood disorder or thought disorder.  The examiner diagnosed 
the veteran with a suicidal gesture and alcohol intoxication 
secondary to adjustment disorder.  

Private treatment reports from Mercy Hospital dated from 
February 1992 to May 1995 were negative for any reference to 
treatment for a psychiatric disability.  

The veteran was afforded a VA psychological examination in 
January 1995.  The veteran reported nervousness since 
service.  He said he shakes and feels scared when he is 
around other people.  He said he saw "live action" during 
almost all of his time in Vietnam.  He said he was subject to 
close hits at times and was blown off of his gun carrier and 
hurt his left knee.  He reported that he had been married 
four times and that he drank to "settle his nerves."  He 
said he began drinking at age eighteen.  He said he is always 
alert to his surroundings.  The examiner diagnosed the 
veteran with PTSD. 

The veteran was afforded a VA psychological examination in 
May 1995.  The veteran reported that his "nerves" are bad, 
he has difficulty getting along with people, and difficulty 
being in a crowd.  He reported that he was blown off a 
vehicle in July 1967 and injured his knees and was 
transferred to Japan for sixty-three days.  He said he was a 
gunner in service.  He said he saw numerous people killed 
while he was in Vietnam.  He reported three suicide attempts.  
The veteran reported five marriages and four children.  The 
examiner administered a variety of psychological tests 
including the Minnesota Multiphasic Personality Inventory-II, 
the Wagner hand test, and Rorschach ink blots.  The examiner 
opined that the veteran's responses to the test protocols 
revealed that there was no evidence upon which to make a 
diagnosis of PTSD.  He said that the veteran's responses to 
the test material suggested more of a characterological 
disturbance.  The examiner concluded that the veteran's 
symptomatology was not significantly supportive of PTSD with 
the exception of not wanting to be around people, and there 
was no evidence of intrusive thinking, nightmares, or other 
imagery other than thoughts which were specifically related 
to Vietnam activity and the examiner said even that was 
vague.  

The veteran testified at a hearing at the RO in May 1996.  
The veteran reported that he was a gunner during his time in 
Vietnam.  The veteran said his unit moved from place to place 
and established fire bases.  He said he was stationed with 
the same unit during his entire time in Vietnam.  He said his 
unit provided artillery support for the infantry units 
stationed in the field.  He testified that on July 24, 1967, 
his unit took mortar fire and seventeen people were killed.  
He said he assisted with evacuating casualties.  He said he 
avoided talking about his PTSD and he avoided others.  He 
said he had not been through any treatment programs for his 
PTSD.  

The veteran was afforded a VA psychological examination in 
August 1996.  The veteran reported that he was injured in 
combat and spent 65 days in a hospital in Japan.  He reported 
that he had bad nerves and got along with people poorly.  He 
also reported nightmares related to Vietnam.  He said he felt 
paranoid and had tried to hurt himself on two occasions.  He 
denied any current suicidal ideations.  Mental status 
examination revealed that the veteran was alert, oriented, 
and cooperative.  The examiner said he seemed slightly 
depressed.  The examiner diagnosed the veteran with alcohol 
abuse and PTSD.  She said he seemed to have PTSD which seemed 
to be service-related.  

In December 1997 the U.S. Armed Services Center for Research 
of Unit Records reported that the veteran's service records 
did not document combat action on July 24, 1967.  The records 
documented an enemy attack on the veteran's unit (Btry C, 3rd 
Bn, 18th Arty) on June 24, 1967, which resulted in one killed 
in action and forty-nine wounded in action.  However, the 
records also document that the veteran was in a military 
medical facility in Japan from mid-May to late July 1967.  
Operational reports for the veteran's unit were also 
included.

The veteran was afforded a VA psychological examination in 
November 1998.  He reported that he was "blowed off an APC" 
while serving in Vietnam and injured his left knee.  He said 
he was shot at while on patrol in Vietnam and he said he 
killed eight to ten enemy soldiers.  He said he handled dead 
bodies and was shot at by mortars.  He said he saw eleven of 
his friends killed.  He said he had to engage and kill enemy 
soldiers.  The veteran reported daily consumption of two 
cases of beer.  He reported having had one hundred jobs after 
service.  He said he had been married five times.  The 
veteran reported bad nerves, flashbacks, dreams, and 
intrusive thoughts about the war.  The examiner noted that a 
prior VA psychological evaluation including psychological 
testing revealed a characterological disturbance and no 
evidence of PTSD.  He noted that another examiner diagnosed 
PTSD.  He said the veteran was vague about the specific 
details of his service but was trying to be cooperative.  The 
examiner said there was no evidence of psychotic thought, 
mood, or perceptual disorder.  He said the veteran seemed to 
be mildly depressed.  He diagnosed the veteran with alcohol 
dependence and a probable personality disorder.  He noted 
that the veteran reported heavy combat but that his medical 
records and personnel records did not include any 
documentation regarding heavy combat.  He said it seemed that 
the veteran's report of seeing eleven friends killed was 
either an exaggeration or a horrible experience which should 
have been discoverable through the records.  

Associated with the claims file is a June 2006 response from 
the U.S. Armed Services Center for Research of Unit Records.  
The response indicates that the Sergeant Rodney Ward was 
slightly wounded in action (the veteran had reported that he 
was killed in action) but that the veteran was not with his 
unit during the attack.  The veteran was noted to have been 
in a hospital in Japan from May 21, 1967, to July 16, 1967.   

The veteran was afforded a VA psychological examination in 
September 2006 to determine whether he in fact has PTSD.  The 
examiner reviewed the veteran's claims file and administered 
a battery of psychometric tests and questionnaires.  The 
psychometric instruments included:  the Posttraumatic Stress 
Diagnostic Scale (PDS), the Controlled Oral Word Association 
Test (COWAT), the Montreal Cognitive Assessment (MOCA), and 
the Mood Assessment Scale (MAS).  The examiner noted that the 
veteran was in receipt of VA disability compensation for a 
knee injury sustained in 1967.  The veteran's account of how 
he acquired the knee injury varied from clinic reports.  He 
said the veteran had reported being blown off an APC but the 
SMRs reveal that the veteran fell off an APC and injured his 
knee.  He said there was no mention of combat, explosions, 
etc.  He said the May 1995 VA examination included 
psychological testing and the objective data did not support 
a diagnosis of PTSD.  He said the August 1996 VA examiner 
included a diagnosis of PTSD which appeared to be based 
primarily on the veteran's self-report.  He said the November 
1998 examiner reviewed the claims file and determined that 
the veteran's service and personnel records did not confirm 
his claimed stressors.  The examiner reported that VA 
outpatient treatment reports included PTSD as one of the 
veteran's problems.  An April 2000 entry noted that the 
veteran reported insomnia and PTSD.  Mental status 
examination revealed that the veteran appeared tired, 
depressed, and repeatedly sighed.  The examiner diagnosed the 
veteran with a moderate major depressive episode and PTSD 
from Vietnam combat.  The VA examiner noted that the veteran 
had reported the death of a friend in his living room three 
days prior and the VA examiner noted that it was curious that 
the April 2000 examiner would conclude that the veteran was 
tired and appeared depressed due to alleged events which 
occurred some thirty-three years in the past rather than the 
more reasonable explanation that the veteran was distressed 
over the death of his friend three days earlier.  The VA 
examiner said that a March 2006 entry reported that a March 
2001 mental health screening was positive for everything but 
noted that the veteran declined to return to the mental 
health clinic.  

Finally, an August 2006 examiner noted that a review of 
systems revealed no focal defects of the nervous system and 
the veteran's mental status was intact.  The veteran reported 
that he was a gunner in service and was knocked off a 
personnel carrier by an explosion and injured his knee.  He 
said he was involved in patrols and convoys and that this 
unit typically came under fire at night.  He said he lost 
nine buddies during his tour of duty in Vietnam.  He said he 
saw "plenty" of people hit by incoming and outgoing rounds.  
Mental status examination revealed that the veteran was 
casually dressed with appropriate eye contact.  He was 
superficially sociable and in no acute distress.  His mood 
was neutral and congruent.  His speech was coherent and well 
modulated.  There was no evidence of delusions, 
hallucinations, or illusions.  His speech was logical, 
linear, and goal directed.  The veteran reported disturbed 
sleep and depression.  The examiner reported that in 
formulating a diagnosis of PTSD an examiner typically 
questions individuals and the individual's self-report is 
generally an integral part of the information gathering 
necessary to form a diagnosis.  He noted, however, that it 
was clear based on a reading of the veteran's clinical 
history that he was not totally forthcoming in his 
representation of facts.  He said two other VA examiners said 
the veteran was grossly exaggerating such that a diagnosis of 
PTSD could not be made with any degree of confidence.  The VA 
examiner concluded that while the veteran met the criteria 
for PTSD and major depression, there was good reason to 
question the veteran's reliability as a reporter of fact.  He 
noted that there is no verified stressor upon which to base a 
diagnosis of PTSD and he said it was curious that the veteran 
who claims to be so plagued by symptoms of PTSD had never 
sought PTSD therapy.  He concluded that a review of the 
claims file reveals that the only time a diagnosis of PTSD 
was rendered was when the clinician basically took the 
veteran at his word and did not question his story.  He said 
when more objective data were presented, clinicians were 
reluctant to make a diagnosis of PTSD.  He said while the 
veteran claims emotional distress, he has declined mental 
health treatment and was insisting upon only increased 
compensation.  The VA examiner agreed with the two VA 
examiners who had concluded that the veteran was likely 
exaggerating and not fully credible.  He said other examiners 
noted that there was a characterological component to the 
veteran's dysfunctionality.  His said with regard to PTSD, a 
diagnosis of malingering was warranted instead.  He noted 
that malingering is the intentional production of false or 
grossly exaggerated symptoms motivated by external incentives 
such as financial compensation.  He said the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) notes that malingering is strongly suggested where there 
was medico-legal context of presentation, marked discrepancy 
between the veteran's claimed stress and the objective 
findings, lack of cooperation during the diagnostic 
evaluation, and the presence of an anti-social personality 
disorder.  He said it appeared all four elements were present 
in the veteran's case.  His final diagnosis was malingering, 
alcohol abuse, by history, nicotine dependence, by history, 
and a personality disorder with antisocial and borderline 
traits.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case the veteran has argued that he was involved in 
"combat with the enemy."  While the veteran's service 
personnel records reveal that he was a cannoneer in service, 
the veteran's records are otherwise negative for any 
documentation, including any commendations or medals, 
indicative of combat service.  Furthermore, none of the 
veteran's claimed stressors were verified.  The veteran's 
SMRs reveal that he fell off an APC and was sent to a 
hospital in Japan in May 1967 rather than the veteran's 
account that he was blown off the APC.  The veteran's claim 
that he was with his unit when it was attacked resulting in 
one casualty in July 1967 was also not verified.  In fact, 
the evidence shows that the veteran's unit was attacked in 
June 1967, when the veteran was hospitalized in Japan, which 
resulted in one killed in action and forty-three wounded in 
action.  One of the wounded was Sergeant Ward (the veteran 
reported that Sergeant Ward was killed); however, as noted 
the veteran was not with his unit at the time of the attack.  

Even if the Board concludes that the veteran was engaged in 
"combat with the enemy", the salient point to be made is 
that the veteran does not have a diagnosis of PTSD 
specifically linked to any of the claimed stressors or combat 
with the enemy.  The Board concludes that he does not have 
PTSD.  The veteran was diagnosed with PTSD by two VA 
examiners (the January 1995 and the August 1996 examiners) 
and there are several notations in the VA outpatient 
treatment reports denoting PTSD as one of the veteran's 
problems.  However, none of the examiners provided bases for 
the PTSD diagnosis and none included the results of any 
psychological testing upon which to base such a diagnosis.  
In fact, when psychological testing was performed, diagnoses 
other than PTSD have been made, including malingering, a 
personality disorder, and alcohol abuse.  The objective 
medical evidence does not indicate that the veteran was in 
treatment for his PTSD and the veteran testified that he had 
never sough treatment for PTSD.  The September 2006 examiner 
noted that the veteran had declined mental health treatment.  
This most recently prepared examination report includes 
detailed explanations as to why the veteran's diagnoses 
should not include PTSD, including some of the specifics 
mentioned above, such as the fact that the veteran has not 
sought treatment, and that consideration of the remainder of 
the record suggest malingering.  The inconsistencies in the 
veteran's story indeed support this examiner's assessment.  
Given that 2006 examiner has provided a detailed explanation 
after reviewing the entire record and putting other reports 
in perspective, the Board gives greater weight to this report 
and is persuaded that the veteran does not have PTSD.  Other 
records where PTSD is found, such as the August 1996 VA 
examination report where the examiner concluded that the 
veteran "seem[ed]" to have PTSD, are not as persuasive.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  The preponderance of the evidence is 
against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted a claim of service connection for PTSD 
in April 1994, six years prior to the enactment of the VCAA.  
The RO issued a rating decision in September 1995 that denied 
service connection for PTSD.  Thus, the unfavorable decision 
occurred before any VCAA notice in this case.  

The RO issued a Statement of the Case (SOC) in February 1996.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran in September 2005 and advised him 
to submit medical evidence showing a diagnosis of PTSD.  The 
veteran was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  Additionally, the veteran was told 
of the criteria used to award disability ratings and the 
criteria for assigning an effective date in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in December 2006.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
private treatment reports, and VA treatment reports.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for PTSD should be granted.  


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


